ACCEPTED
                                                           05-15-00687-CR
                                                FIFTH COURT OF APPEALS
                                                           DALLAS, TEXAS
                                                       9/1/2015 8:58:57 AM
                                                                LISA MATZ
                                                                    CLERK

                 NO. 5-15-00687

                                         FILED IN
                                  5th COURT OF APPEALS
                                      DALLAS, TEXAS
    UNITED STATES COURT OF APPEALS9/1/2015 8:58:57 AM
         FOR THE FIFTH CIRCUIT          LISA MATZ
             DALLAS, TEXAS                Clerk




   CHRISTY ALLANE RODRIGUEZ, Appellant

                        V.

       THE STATE OF TEXAS, Appellee


      From the 397th Judicial District Court,
            Grayson County, Texas,
         Trial Court Cause No.: 064768

                     *****

APPELLATE COUNSEL’S MOTION TO WITHDRAW

                     *****

                September 1, 2015


          MATTHEW D. HAMILTON
             Bar I.D. No. 24073146
             Counsel for Appellant
           123 W. HOUSTON Street
            Sherman, Texas 75090
           903/892-8500 (Telephone)
           903/892-8550 (Facsimile)
                                 NO. 5-15-00687

                  UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT
                           DALLAS, TEXAS

CHRISTY ALLANE RODRIGUEZ,                   §
                Appellant.                  §
                                            §
V.                                          § CASE NO. 5-15-00687
                                            §
THE STATE OF TEXAS,                         §
                 Appellee.                  §

                           ON APPEAL FROM THE
                          397th Judicial District Court,
                            Grayson County, Texas,
                         Trial Court Cause No.: 064768


                                     *****

           APPELLANT COUNSEL’S MOTION TO WITHDRAW

                                     *****

TO THE HONORABLE COURT OF APPEALS, FIFTH DISTRICT OF TEXAS
AT DALLAS:

      Comes now, MATTHEW D. HAMILTON, counsel for the Appellant, move

this Court for an Order allowing counsel to withdraw as appellate counsel of record

for CHRISTY ALLANE RODRIGUEZ. In support of this motion, Counsel would

show the Court that based on his professional evaluation of the record, and

concluded that no reversible error or jurisdictional defects were present and that

there were no arguable issues for appeal. Because counsel is unable to raise any
arguable issues for appeal, they are required to move for leave to withdraw. See

Stafford v. State, 813 S.W.2d 503 (Tex.Crim.App. 1991).

      WHEREFORE, the above premises considered, it is requested that appellate

counsel be granted leave to withdraw on these grounds.



                                     Respectfully submitted,

                                     ROBERT T. JARVIS LAW FIRM
                                     123 W. HOUSTON
                                     Sherman, Texas 75090
                                     Tel: (903) 892-8500
                                     Fax: (903) 892-8550



                                     By:___/S/Matthew D. Hamilton
                                       MATTHEW D. HAMILTON
                                       Texas State Bar No. 24073146
                                       Counsel for the Appellant,
                                       CHRISTY ALLANE RODRIGUEZ
                               Certificate of Service

       I hereby certify that on the 1ST day of September, 2015, a true and correct copy
of the Appellate Counsel’s Motion to Withdraw was delivered to the following:

Via Facsimile
Mrs. Karla Baugh Hackett
Grayson County District Attorney’s Office
200 S. Crockett
Sherman, Texas 75090


                                 /S/Matthew D. Hamilton
                                 MATTHEW D. HAMILTON